 



EMPLOYMENT AND OPTION AMENDMENT AGREEMENT
     THIS EMPLOYMENT AND OPTION AMENDMENT AGREEMENT (the “Agreement”) is
effective as of September 23, 2005, between First Avenue Networks, Inc., a
Delaware corporation (the “Company”), and Sandra G. Thomas (the “Executive”).
     IN CONSIDERATION FOR the mutual promises set forth below, the parties agree
as follows:
     1. Term. Subject to earlier termination as hereafter provided, this
Agreement shall have an original term of six months commencing on September 23,
2005 and shall be automatically extended thereafter for successive terms of six
months each (together, the “Term”), unless either party provides written notice
to the other at least thirty (30) days prior to the expiration of the original
or any extension Term that the Agreement is not to be extended or renewed.
During the Term, the Executive shall be paid a base annual salary of $150,000,
payable in accordance with the Company’s standard payroll practices and subject
to increase from time to time, in the sole discretion of the Company’s board of
directors and the compensation committee thereof.
     2. Removal and Resignation.
          2.1. Removal by Company Without Cause or Resignation by Executive for
Good Reason. Subject to the Executive meeting her obligations hereunder in all
material respects, including those set forth in the last paragraph of this
Section 2.1 and in Sections 3, 4, 5 and 6, if the Executive’s employment is
terminated by the Company without Cause or the Executive resigns for Good Reason
prior to the expiration of the Term (the date of such removal or resignation,
the “Transition Date”) (and, for this purpose, in the event the Company provides
written notice under Section 1 to the Executive that the Agreement will not be
extended or renewed at the expiration of the then existing six-month Term, the
Executive will be deemed, without any further action being required on the part
of any party, to have resigned for Good Reason prior to the expiration of the
Term):
               (i) The Company shall pay the Executive severance in the amount
of $75,000 cash (the “Severance Amount”). The Severance Amount will be paid in
six equal monthly installments, in accordance with the Company’s standard
payroll practices, beginning on the Company’s next regular payday following the
effective date of the General Release described below, and will be reduced by
all required withholdings; provided, however, that if required pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
the timing of the payment of the Severance Amount shall be adjusted as necessary
to comply with Section 409A;

-1-



--------------------------------------------------------------------------------



 



               (ii) The Company shall pay the Executive a cash bonus payment
equal to $60,000, pro-rated for a partial calendar year based on the Transition
Date (the “Annual Bonus”) (e.g. if the Transition Date is June 30, the Annual
Bonus would be 50% of $60,000). The Annual Bonus shall be paid in one lump sum
following the effective date of the General Release described below and at least
45 days after the Transition Date, and will be reduced by all required
withholdings;
               (iii) If the Executive elects to continue her participation and
that of her eligible dependents in the Company’s group health and dental plans
pursuant to her so-called “COBRA” continuation rights by signing and returning
the election form that is provided, then, for a period of 6 months from the
Transition Date or, if earlier, until the Executive ceases to be eligible for
participation under COBRA or the terms of the plans, the full premium cost of
such coverage will be borne by the Company and either paid on behalf of or
reimbursed to the Executive (the “Medical Benefit”);
               (iv) If the Transition Date occurs during the original Term, the
Company shall pay the Executive a cash bonus payment equal to $75,000 (the
“Transition Bonus”), in full and without pro-ration. The Transition Bonus shall
be paid in one lump sum following the effective date of the General Release
described below and at least 45 days after the Transition Date, and will be
reduced by all required withholdings; provided, however, that if required
pursuant to Section 409A, the Transition Bonus shall be paid in connection with
the Company’s first regular payday as permitted pursuant to Section 409A; and
               (v) Notwithstanding anything to the contrary contained in the
Company’s Stock Option Plan or any option grant certificate issued to the
Executive, eight days following the Executive’s execution of the General Release
(as defined below), (i) those options to purchase shares of the common stock of
the Company issued to the Executive pursuant to that certain option grant
certificate dated as of September 22, 2003 (the “Legacy Certificate”) that
remain unvested as of the Transition Date and (ii) those options to purchase
shares of the common stock of the Company issued to the Executive pursuant to
any other option grant certificate or otherwise (together with the Legacy
Certificate, the “Option Certificates”) that would have, but for the Executive’s
removal or resignation, become vested and exercisable within the six month
period following the Transition Date shall become immediately vested and
exercisable (collectively, the “Accelerated Options”). Section 1 of the Legacy
Certificate is hereby amended so as to give effect to the first sentence of this
Section 2.1(v). Except as otherwise expressly provided in this Section 2.1(v),
the terms and conditions of the Accelerated Options shall remain unchanged and
shall be governed by the terms of the Stock Option Plan, the Option Certificates
and any other restrictions or provisions generally applicable to shares
purchased by Company employees.

-2-



--------------------------------------------------------------------------------



 



          The provision of any of the above benefits by the Company to the
Executive are expressly conditioned upon the Executive executing a general
release of claims in substantially the form of the General Release attached
hereto as Exhibit B (the “General Release”) within twenty-one days (or such
greater period as may be specified by the Company) following the latest of the
date on which the Executive receives notice of her removal as a senior financial
officer of the Company, the date on which the Executive gives notice of her
resignation or the date she receives a copy of the General Release, and upon the
Executive not revoking the General Release in a timely manner thereafter. The
Executive acknowledges and agrees that she will not receive any Severance
Amount, Annual Bonus, Transition Bonus or Medical Benefit, and will not be
eligible for Accelerated Options, if she does not sign the General Release and
thereby waive those claims against the Company and the related entities
specified in the General Release, and that there is good consideration for said
General Release. For the avoidance of doubt, in the event the Executive fails to
execute the General Release, any outstanding stock options held by the Executive
as of the Transition Date will be exercisable only as provided in the Company’s
Stock Option Plan and the Option Certificates (without giving effect to the
first sentence of Section 2.1(v) hereto). Further, if the Executive fails to
comply with any provision of this Agreement during the period in which she is
entitled to receive the Severance Amount or Medical Benefit described above, she
shall no longer be entitled to receive the Severance Amount or the Medical
Benefit and the Company will have no further obligation to pay or provide them.
          2.2. Death. In the event of the Executive’s death prior to the
expiration of the Term hereof, the Executive’s employment and all of her rights
hereunder shall terminate, and no further payments of any kind shall be made
except for base salary (including without limitation the Severance Amount)
earned and unpaid through the termination date; provided, however, that under
such circumstances, the Executive’s options shall be exercisable in accordance
with the Company’s Stock Option Plan, the Option Certificates (without giving
effect to the first sentence of Section 2.1(v) hereof), and any other
restrictions or provisions generally applicable to shares purchased by Company
employees.
          2.3. Disability. In the event of the Executive’s Disability, as
defined below, prior to the expiration of the Term hereof, the Company shall
thereafter have the right, upon written notice to the Executive, to terminate
the employment of the Executive, in which case the date of termination shall be
the date of such written notice to the Executive. “Disability” shall mean a
physical or mental disability of the Executive that prevents the Executive from
substantially performing the essential functions of her position notwithstanding
the provision of any reasonable accommodation. In the event of termination of
the Executive’s employment pursuant to this Section 2.3, all of the Executive’s
rights hereunder shall terminate and no further payments of any kind shall be
made except for base salary (including without limitation the Severance Amount)
earned and unpaid through the termination date; provided, however, that under
such circumstances,

-3-



--------------------------------------------------------------------------------



 



and so long as it does not constitute a new grant under Section 409A, (i) those
options to purchase shares of the common stock of the Company issued to the
Executive pursuant to the Legacy Certificate that remain unvested as of the time
of the Executive’s termination shall become immediately vested and exercisable
and (ii) the Executive’s other outstanding options shall be exercisable in
accordance with the Company’s Stock Option Plan, the Option Certificates other
than the Legacy Certificate (without giving effect to the first sentence of
Section 2.1(v) hereof or this Section 2.3), and any other restrictions or
provisions generally applicable to shares purchased by Company employees. Except
as otherwise expressly provided in this Section 2.3, upon the Executive’s
termination due to Disability, the terms and conditions of the Executive’s
options granted pursuant to the Legacy Certificate shall remain unchanged and
shall be governed by the terms of the Stock Option Plan, the Legacy Certificate
and any other restrictions or provisions generally applicable to shares
purchased by Company employees.
          2.4. With Cause or Without Good Reason. If the Executive’s service to
the Company as its Chief Financial Officer or other senior financial officer is
terminated by the Company prior to the Transition Date with Cause (as defined
below), or if the Executive resigns from her position as the Company’s Chief
Financial Officer or other senior financial officer prior to the Transition Date
without Good Reason (as defined below), all of the Executive’s rights hereunder
shall terminate and no further payments of any kind shall be made except for
base salary earned and unpaid through the termination date; provided, however,
that under such circumstances, the Executive’s options shall be exercisable in
accordance with the Company’s Stock Option Plan, the Option Certificates
(without giving effect to the first sentence of Section 2.1(v) hereof), and any
other restrictions or provisions generally applicable to shares purchased by
Company employees. As used herein, “Cause” shall mean (a) conviction of a
felony, (b) willful or persistent failure of Executive to follow the reasonable
directions of the Board of Directors of the Company which are consistent with
the Executive’s position and applicable law after notice detailing the specific
failure and the Executive’s failure to cure within 30 days, or (c) material
breach by the Executive of Sections 3 or 4 of this Agreement. As used herein,
“Good Reason” shall mean (a) failure of the Company to continue the Executive in
the position of Chief Financial Officer or other senior financial officer, (b) a
material diminution in the nature or scope of the Executive’s responsibilities,
duties or authority, (c) a diminution in the Executive’s salary, (d) the
Company’s provision of the notice described in Section 1 of its intent not to
renew or extend this Agreement upon the expiration of any Term hereof; or
(e) failure of the Company to continue to maintain a corporate office within 25
miles of Charlottesville, Virginia from which the Executive can work a minimum
of seventy-five percent (75%) of her time.
          2.5. Surrender of Books and Records. The Executive shall upon the
termination of this Agreement for any reason, or at any other time as required
by

-4-



--------------------------------------------------------------------------------



 



the Company, immediately surrender to the Company all lists, books, records,
documents and other information incident to the Company’s business and all other
property belonging to the Company, it being distinctly understood that all such
lists, books, records, documents and all such other information are the property
of the Company.
          2.6. Amendment of Options. The Company represents and warrants to the
Executive that (i) this Agreement has been duly and validly approved by the
Board of Directors of the Company and, if necessary, the compensation committee
of the Company, and (ii) any and all Board of Directors, compensation committee
or other corporate actions that may be required to approve and give effect to
this Agreement and the terms set forth herein, including without limitation the
amendment to the Legacy Certificate described in Sections 2.1(v) and 2.3 and any
amendment to the Stock Option Plan that may be necessary to give effect to the
provisions of Sections 2.1(v) and 2.3, have been taken.
     3. Confidential Information; Proprietary Rights.
          3.1. The Executive agrees to comply with the policies and procedures
of the Company and its Affiliates for protecting Confidential Information and
shall not, without the written consent of the Board of Directors of the Company,
during or after the Term of this Agreement, disclose to any person or entity
(other than a person or entity to which disclosure is required by law, or in
connection with the proper performance of her duties as an officer of the
Company), any Confidential Information obtained by the Executive incident to her
employment with the Company. As used herein, Confidential Information means any
and all information of the Company and its Affiliates that is not generally
known by others with whom they compete or do business, or with whom any of them
plan to compete or do business and any and all information, publicly known in
whole or in part or not, which, if disclosed by the Company or its Affiliates
would assist in competition against them; provided, however, that Confidential
Information shall not include information that is generally known to the public
other than as a result of unauthorized disclosure by the Executive. The
Executive hereby acknowledges that Confidential Information constitutes a unique
and valuable asset of the Company and its Affiliates acquired at great time and
expense by the Company and its Affiliates, and that any disclosure or other use
of such information other than for the sole benefit of the Company would be
wrongful and would cause irreparable harm to the Company and its Affiliates. As
used herein, “Affiliates” means (i) all subsidiaries of the Company and (ii) any
person or entity holding all or substantially all of the voting power of the
Company.
          3.2. All inventions, developments, methods, processes and ideas
conceived, developed or reduced to practice by the Executive during her
employment which are directly or indirectly useful in, or relate to, the
business of or services provided by or sold by the Company or any of its
Affiliates shall be promptly and fully disclosed by the Executive to an
appropriate executive officer

-5-



--------------------------------------------------------------------------------



 



of the Company (accompanied by all papers, drawings, data and other materials
relating thereto) and shall be the Company’s exclusive property as against the
Executive. The Executive hereby assigns and agrees to assign to the Company and
will, upon the Company’s request and at its expense (but without any additional
compensation to the Executive), execute all documents reasonably necessary to
assign the Executive’s right, title and interest in any such invention,
development, method or idea (and to direct issuance to the Company of all
patents or copyrights with respect thereto).
     4. Restricted Activities.
          4.1. The Executive agrees that, during the Term hereof and for one
year thereafter (the “Non-Competition Period”), she will not, directly or
indirectly, as an officer, director, executive, consultant, owner (other than as
the holder of less than one percent of the equity securities of a
publicly-traded business or company), general partner, agent or employee, become
involved with or undertake any planning for any business that primarily provides
fixed broadband wireless services for mobile backhaul, bypass and fiber
extensions in the United States, including without limitation combining or
conspiring with other employees or any third party for the purpose of organizing
any such competitive activity.
          4.2. The Executive further agrees that during the Non-Competition
Period, she shall not, in any manner, directly or indirectly, alone or jointly,
with or as an agent for, or as an employee of, any person, firm or corporation,
knowingly hire or attempt to hire, employ, solicit and/or induce to leave any
employee or independent consultant of the Company or any of its subsidiaries, or
any former employee or independent consultant who was employed or retained by
the Company or any of its subsidiaries within 60 days preceding such attempt to
employ or solicit. The Company may notify subsequent employers of the Executive
of the terms of Section 4 hereof.
     5. Cooperation.
          5.1. The Executive agrees to cooperate with the Company during the
Term and for a period of 45 days thereafter to effect a smooth management
transition, including, if requested by the Company, without limitation a
transition to any new Chief Financial Officer; provided, however, that the time
commitment required of the Executive pursuant to this Section 5.1 shall not
exceed 5 hours per week and the Executive will be reimbursed for all reasonable
expenses incurred by her in connection with this Section 5.1.
          5.2. The Executive further agrees to reasonably cooperate with the
Company during the Term and the Non-Competition Period with respect to matters
arising during or related to Executive’s employment, including without
limitation all matters in connection with any governmental investigation,
litigation

-6-



--------------------------------------------------------------------------------



 



or regulatory or other proceeding which may have arisen or which may arise
during Executive’s employment.
     6. No Disparagement. The Executive agrees that during the term of this
Agreement and the Non-Competition Period, the Executive shall not disparage the
Company or any of its subsidiaries, or, unless otherwise required by any
applicable laws, rules, or regulations, otherwise knowingly make any statement
or take any actions that would be materially harmful to the business, interests
or reputation of the Company or any of its subsidiaries; provided, however, that
a good faith allegation by the Executive of a breach by the Company of this
Agreement shall not be deemed a violation of this provision.
     7. Waiver of Breach. The failure of the Company at any time to require
performance by the Executive of any provision hereof shall in no way affect the
Company’s right thereafter to enforce the same, nor shall the waiver by the
Company of any breach of any provision hereof be taken or held to be a waiver of
any succeeding breach of any provision or as a waiver of the provision itself.
     8. Attorneys’ Fees.
          8.1. The Company shall promptly pay after presentment of a reasonably
satisfactory invoice therefor the reasonable legal fees and related professional
expenses of the Executive, up to ten thousand dollars ($10,000), incurred in
connection with the entering into of this Agreement by Executive.
          8.2. In the event of any suit, arbitration or other proceeding between
the parties hereto with respect to this Agreement, the prevailing party shall,
in addition to such other relief as may be awarded, be entitled to reasonable
attorneys’ fees, expenses, and costs of investigation, all as actually incurred.
     9. Enforcement of Covenants. The Executive acknowledges that she has
carefully read and considered all of the terms and conditions of this Agreement,
including the restraints imposed upon her by Sections 3, 4 and 6 hereof. The
Executive agrees that such restraints are necessary for the reasonable and
proper protection of the Company and its Affiliates and that each and every one
is reasonable in respect to subject matter, length of time and geographic area.
The Executive further acknowledges that the violation of any provision of
Sections 3, 4 or 6 of this Agreement would cause substantial and irreparable
injury to the Company and its Affiliates and that the Company would not have
entered into this Agreement without such restrictions. The parties further agree
that in the event that any provision of Sections 3, 4 or 6 hereof shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over too great a time, too large a geographic area or too
great a range of activities, such provision shall be deemed to be modified to
permit its enforcement to the maximum extent permitted by law.

-7-



--------------------------------------------------------------------------------



 



     10. Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof, and supersedes
any and all prior negotiations, written or oral agreements, understandings and
employment relationships.
     11. Compliance with Section 409A. The parties hereto agree that the terms
hereof, including without limitation the terms of any benefit provided to the
Executive hereunder, shall be adjusted to the extent necessary to comply with
Section 409A; provided, however, that the Company shall not be obligated to
enter into any amendment to this Agreement or any provision hereof that would
result in increased costs to the Company or any of its Affiliates.
     12. Miscellaneous. No rights or obligations hereunder may be assigned by
either party without the prior written consent of the other, except that the
Company may assign its rights and obligations hereunder to any purchaser of all
or substantially all of the assets of the Company. This Agreement shall inure to
the benefit of and be binding upon any successor of the Company. If any
provision of this Agreement shall to any extent be declared invalid or legally
unenforceable by a court of competent jurisdiction, the same shall not affect in
any respect whatsoever the validity and enforceability of the remainder of this
Agreement, and each provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law. This Agreement cannot be amended,
modified or supplemented in any respect except by an agreement in writing signed
by the Executive and an expressly authorized representative of the Company. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of Delaware, without resort to choice-of-law principles.
[The remainder of this page has intentionally been left blank.]

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Employment and
Option Amendment Agreement effective as of the date first set forth above.

          EXECUTIVE   FIRST AVENUE NETWORKS, INC.
 
       
/s/ Sandra G. Thomas
  By:   /s/ Richard L. Shorten, Jr.
 
       
Sandra G. Thomas
      Richard L. Shorten, Jr.
 
      Chairman

-9-